Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/095,755 filed on 11/12/2020. 
Claims 1 – 20 are pending and ready for examination.


Priority
This application is a continuation of International Application No.
PCT/CN2019/095964, filed July 15, 2019, and claims priority benefit of Chinese
Patent Application No. 201810825113.3, filed on July 25, 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Election/Restriction
This application contains claims directed to the following patentably distinct species:
I. Claims 1 – 15, drawn to wireless communication method performed by a user equipment (UE) (claims 1 – 10) and a first base station (claims 11 – 15), correspond to Fig. 25 and Fig.26, respectively.
II. Claims 16 – 20, drawn to wireless communication method performed by a second base station, correspond to Fig.27.
 
The species are independent or distinct because: 
Claim 11 recites “at least one serving cell maintained by the first base station is added by the target receiver of the first radio signal”; wherein 
Claim 16 recites “any serving cell maintained by the second base station is not added by a target receiver of the first radio signal”. These two limitations are mutually exclusive characteristics of each species. 
Further, Claim 16 recites additional limitation of “a third receiver, receiving fifth information; wherein the fifth information indicates whether the second base station transmits the first radio signal in the first time-frequency resource set”; wherein claim 11 does not recite any similar limitation.  In addition, these species are not obvious variants of each other based on the current record. 
Claims 1 and 6 are related to UE and recite similar limitation as of claim 11, wherein, the UE receives first information, ….. in claims 1, 6 and the first base station transmits first information, …. in claim 11. Therefore, claims 1 – 15 belong to one species.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claim information is provided below:
Claim 11 recites “first information comprising M piece(s) of sub-information, each of the M piece(s) of sub-information indicating a reference signal group, a reference signal group comprising at least one reference signal;
a second transmitter, transmitting a first radio signal in a first time-frequency resource set, wherein a reference signal in the first reference signal group is transmitted by a serving cell maintained by the first base station; or, dropping transmission of the first radio signal in the first time-frequency resource set; and
wherein a reference signal in a reference signal group indicated by at least one of the M piece(s) of sub-information is transmitted by a first serving cell;
the target receiver of the first radio signal assumes that a transmission antenna port of the first radio signal and a transmission antenna port of any reference signal in the first reference signal group are QCL, M being a positive integer”. 
Claim 16 recites “third transmitter, transmitting a first radio signal in a first time-frequency resource set; or, dropping transmission of the first radio signal in the first time-frequency resource set;
the target receiver of the first radio signal assumes that a transmission antenna port of the first radio signal and a transmission antenna port of any reference signal in a first reference signal group are QCL; first sub-information indicates the first reference signal group, the target receiver of the first radio signal determines the first sub-information out of M piece(s) of sub-information, M being a positive integer; each of the M piece(s) of sub-information indicates a reference signal group, and a reference signal group comprises at least one reference signal; a reference signal in a reference signal group indicated by at least one of the M piece(s) of sub-information is transmitted by a serving cell”. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species 
have acquired a separate status in the art in view of their different classification
have acquired a separate status in the art due to their recognized divergent subject matter
require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROWNAK ISLAM/Primary Examiner, Art Unit 2474